Atkinson, J.
This was a petition for injunction. After the hearing was concluded before the chancellor and before his formal decision was rendered, the plaintiff, by leave of the court, tendered an amendment to the petition, which, on objection of defendants’ counsel, was denied. Later judgment was rendered refusing to grant the interlocutory injunction. The plaintiff comes by bill of exceptions, properly assigning error upon the ruling of the courji denying the amendment, but making no assignment of error upon the ruling in refusing the injunction. The effect of this was to let the latter ruling stand without complaint. That ruling determined the real object of the litigation. If there was no exception to that, there could be none to the rulings upon questions relating to the allowance of the amendment. Such questions are merely ancillary, *760and become immaterial where there is no exception to the ruling upon the main question. This case is controlled by the case of Montgomery v. Reynolds, 124 Ga. 1053 (1), and cit. See also Hendricks v. Reid, post, 775.

Writ of error dismissed.

All the Justices concur, except Fish, G. J„ absent.